An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Timothy C. Bradley (Registration No. 59,497) on January 20, 2021.  This allowance action responds the Applicant's amendments and remarks dated 12/01/2020. 

EXAMINER’S AMENDMENT
The Claims filed by the Applicant on 12/01/2020 are amended as follows:

1-108. 	(Canceled)
109.	(Currently Amended) A method for facilitating electronic trading with interfaces of servers
receiving, by a third servera first interface of a first server operated on behalf of a first trader, an electronic communication including data representing a first trade order and one or more selection criteria, the first trade order including
determining, by the third server
third serverservers satisfying the one or more selection criteria; 
third server second interfaces of a plurality of second servers, each of the plurality of second servers operated on behalf of one or more of the plurality of second traders, and the plurality of second servers including one or more second servers that fail to meet the selection criteria, data representing a query including (a) a key comprising a string of data interpretable by each of the plurality of second servers that indicates whether each of the plurality of second servers is an intended recipient of the query from which a positive trade response would be facilitated
based on the key indicating that at least one of the plurality of second servers is the intended recipient, determining, by the at least one of plurality of second servers, whether a database of trade orders associated with the at least one of the plurality of second servers contains at least one trade order from at least one of the plurality of second traders for a quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders;  
receiving, by the third serverthe second interface of the at least one of the plurality of second servers, to trade the quantity of the specified instrument at the specified price; 

before executing an electronic trade between the first trader and the at least one of the plurality of second traders, (1) determining, by the third serverat least one of the plurality of second traders, (2) generating, by the third serverat least one of the plurality of second traders, and (3) generating, by the third serverat least one of the plurality of second traders from being communicated to the first trader; and
executing, by the third server computer, the electronic trade between the first trader and the at least one of the plurality of second traders, and preventing the first identity of the first trader from being communicated to the at least one of the plurality of second traders.

the plurality of second traders includes determining that a trading history of each of the plurality of second traders satisfies one or more of the selection criteria.

111.	(Previously Presented) The method of claim 110, wherein the trading history of each of the plurality of second traders includes a positive response rate and the selection criteria include a minimum positive response rate, and wherein determining that the trading history of each of the plurality of second traders satisfies one or more of the selection criteria includes: 
determining that the positive response rate of each of the plurality of second traders equals or exceeds the minimum positive response rate.  

112.	(Previously Presented) The method of claim 110, wherein the trading history of each of the plurality of second traders includes a positive response rate for the specified instrument and the selection criteria include a minimum positive response rate for the specified instrument, and wherein determining that the trading history of each of the plurality of second traders satisfies one or more of the selection criteria includes: 
determining that the positive response rate for the specified instrument of each of the plurality of second traders equals or exceeds the minimum positive response rate for the specified instrument.  

113.	(Previously Presented) The method of claim 110, wherein the trading history of each of the plurality of second traders includes a positive response rate for a set of instruments and the selection criteria include a minimum positive response rate for the set of instruments, and wherein determining that the trading history of each of the plurality of second traders satisfies one or more of the selection criteria includes: 
determining that the positive response rate for the set of instruments of each of the plurality of second traders equals or exceeds the minimum positive response rate for the set of instruments.  

114.	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes instruments relating to a particular entity.   

115.	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes instruments relating to a particular industry.   

116.	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes instruments associated with entities having a particular market capitalization.   

117. 	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes an enumerated set of instruments.

118. 	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes any instrument characterized by a specified parameter.

119. 	(Previously Presented)	 The method of claim 113, wherein the set of instruments includes the specified instrument and an instrument substitutable for the specified instrument.
   
120.	(Previously Presented)	 The method of claim 109, wherein the first server includes an order management system.

121.	(Previously Presented)	 The method of claim 109, wherein the first server is in communication with an order management system.  

122.	(Previously Presented)	 The method of claim 109, wherein at least one of the plurality of second servers includes an order management system.  	

123.	(Previously Presented)	 The method of claim 109, wherein at least one of the plurality of second servers is in communication with an order management system.  

124.	(Previously Presented)	 The method of claim 109, wherein sending a query further comprises:
	formatting the query in a format readable by an order management system.  


	a third server
a non-transitory medium having stored thereon a plurality of instruction that when executed by the third server 
receive, by the third server, from a first interface of a first server operated on behalf of a first trader, an electronic communication including data representing a first trade order and one or more selection criteria, the first trade order including
determine, by the third server, that an electronic database of data representing trade orders does not contain a second trade order matching the first trade order;
, by the third server, a plurality of second servers satisfying the one or more selection criteria; 
third serversecond interfaces of a plurality of second servers, each of the plurality of second servers operated on behalf of one or more of the plurality of second traders, and the plurality of second servers including one or more second servers that fail to meet the selection criteria, data representing a query including (a) a key comprising a string of data interpretable by each of the plurality of second servers that indicates whether each of the plurality of second servers is an intended recipient of the query from which a positive trade response would be facilitated 
based on the key indicating that at least one of the plurality of second servers is the intended recipient, determine, by the at least one of plurality of second servers, whether a database of trade orders associated with the at least one of the plurality of second servers contains at least one trade order from at least one of the plurality of second traders for a quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders;
	receive, by the third server, from the second interface of the at least one of the plurality of second servers, to trade the quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders; 

	before executing an electronic trade between the first trader and the at least one of the plurality of second traders, (1) determine, by the third serverat least one of the plurality of second traders, (2)  generate, by the third serverat least one of the plurality of second traders, and (3) generate, by the third serverat least one of the plurality of second traders from being communicated to the first trader; and
execute, by the third server computer, the electronic trade between the first trader and the at least one of the plurality of second traders, and prevent the first identity of the first trader from being communicated to the at least one of the plurality of second traders.


126.	(Currently Amended) The apparatus of claim 125, wherein send 
	

127.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that are configured to, when executed by at least one third serverthird server 
receive, by the third server, from a first interface of a first server operated on behalf of a first trader, an electronic communication including data representing a first trade order and one or more selection criteria, the first trade order including
determine, by the third server, that an electronic database of data representing trade orders does not contain a second trade order matching the first trade order;
, by the third server, a plurality of second servers  satisfying the one or more selection criteria; 
third serversecond interfaces of a plurality of second servers, each of the plurality of second servers operated on behalf of one or more of the plurality of second traders, and the plurality of second servers including one or more second servers that fail to meet the selection criteria, data representing a query including (a) a key comprising a string of data interpretable by each of the plurality of second servers that indicates whether each of the plurality of second servers is an intended recipient of the query from which a positive trade response would be facilitated 
based on the key indicating that at least one of the plurality of second servers is the intended recipient, determine, by the at least one of plurality of second servers, whether a database of trade orders associated with the at least one of the plurality of second servers contains at least one trade order from at least one of the plurality of second traders for a quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders;
	receive, by the third server, from the second interface of the at least one of the plurality of second servers, to the query to trade the quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders; 
	before executing an electronic trade between the first trader and the at least one of the plurality of second traders, (1) determine, by the third serverat least one of the plurality of second traders, (2)  generate, by the third serverat least one of the plurality of second traders, and (3) generate, by the third server; and
execute, by the third server computer, the electronic trade between the first trader and the at least one of the plurality of second traders, and prevent the first identity of the first trader from being communicated to the at least one of the plurality of second traders.


128.	(Currently Amended) The non-transitory computer-readable medium of claim 127, wherein 



EXAMINER' STATEMENT OF REASONS FOR ALLOWANCE

Claim Rejections 35 U.S.C. 112(b)
The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant has agreed to the Examiner's Amendment obviating the rejections.

Claim Rejections 35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn.  

In the Specification, the Applicant discloses the problem being solved, [0008], "Traders of financial instruments sometimes dislike revealing information to the market about instruments they are interested in purchasing or selling. This is particularly so for large transactions, where a release of information that some entity is interested in arranging a large volume transaction for an instrument can affect the market for that instrument even before any transaction occurs. If traders are hesitant to post large orders, liquidity in the market is hindered"; AND, [0009], "Systems and methods are described herein for administering trade orders and arranging for traders to find partners to trade with. One 

The amended claims as a whole recite, trading securities between interested parties, "executing, by the third server computer, the electronic trade between the first trader and the at least one of the plurality of second traders".  As such, the claimed invention is a Certain Method of Organizing Human Activity; in particular, a Fundamental Economic Practice.

However, the claims additionally recite: 
"sending, by the third server, to second interfaces of a plurality of second servers, each of the plurality of second servers operated on behalf of one or more of the plurality of second traders, data representing a query including (a) a key comprising a string of data interpretable by the each of the plurality of second servers that indicates whether the each of the plurality of second servers is an intended recipient of the query from which a positive trade response would be facilitated and (b) the specified instrument, the specified quantity, and the specified price;
if the key indicates that at least one of the plurality of second servers is the intended recipient, determining, by the at least one of plurality of second servers, whether a database of trade orders associated with least one of the plurality of second servers contains at least one trade order from at least one of the plurality of second traders for a quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders; and,
before executing an electronic trade between the first trader and the at least one of the plurality of second traders, (1) determine, by the third server, a first identity of the first trader and a second identity of the at least one of the plurality of second traders, (2) generate, by the third server, electronic signals to issue commands for preventing the first identity of the first trader from being communicated to the at least one of the plurality of second traders, and (3) generate, by the third server, electronic signals to issue commands for preventing the second identity of the one of the plurality of second traders from being communicated to the first trader; and
execute, by the third server computer, the electronic trade between the first trader and the at least one of the plurality of second traders, and prevent the first identity of the first trader from being communicated to the at least one of the plurality of second traders.

The Examiner interprets the ordered combination of amended claims recites a Practical Application by integrating particular technological feature in the solution of the problem similar to the TCP/IP address in Bascom v AT&T.  Even though MPEP 2105.05(a) recites Bascom as an improvement to computer functionality, the case is particularly directed to filtering content based on a type of electronic key, i.e., a TCP/IP address.  Similarly, the Applicant's invention recites a server that sends order requests including an electronic key based on selection criteria that can be interpreted only by other recipient servers.  The order requests are broadcast to recipient servers including some that don't meet the selection criteria.  The recipient servers interpret the electronic key to know if an order from them will be accepted (i.e., they have passed the selection criteria screening).  The electronic key is similar to the TCP/IP filter in Bascom, and the entire trade seeking and matching process between the counterparties is accomplished by the servers based on the key.  Before executing the trades, the trade-matching server issues commands to keep the counterparties anonymous.   Thus, the electronic key is technology that is integral to the solution and solves the problem stated in the Specification of selectively and anonymously arranging a large volume transaction.  

Claim Rejections 35 U.S.C. 103
The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are withdrawn.  

U.S. Patent Application Publication No. 2004/0034591 by inventor Henri Waelbroeck field on December 5, 2002 (hereafter, Waelbroeck) teaches "(a) electronically receiving first data including confidential information regarding market participants in a first system that protects said first data behind a firewall; (b) electronically receiving second data including confidential information regarding market participants in a second system that protects said second data behind a firewall; (c) electronically receiving an order and targeting parameters from a first market participant; (d) electronically issuing an advertisement request message to said first system and said second system, said advertisement message comprising display attributes of said order and comprising said targeting parameters; (e) electronically prompting said first system and said second system via the advertisement request message to each send a coordination request message to a Coordination Hub, said coordination request message comprising information deduced from said confidential information regarding market participants in said first and second systems, wherein the selection of the information that is sent to the Coordination Hub is based at least in part on said first market participant's targeting parameters; (f) electronically prompting based on the coordination request message said Coordination Hub to issue permissions to advertise the order to selected market participants, wherein market participants are selected based, at least in part, on said received information regarding market participants; and (g) electronically prompting based on the permissions to advertise the order said first system and said second system to route information about said order from first participant to said selected market participants" (Abstract). Waelbroeck teaches sending order requests only to select participants that meet certain criteria; that is, the participants are selected knowing their order will be considered.  The instant application, on the other hand, broadcasts the order requests to all participants in the market associated with recipient servers outside of a "coordination hub" as disclosed in Waelbroeck.  The order requests include an electronic key that is interpreted by recipient servers to indicate a countertrade 

WIPO Publication No. WO2008/132420 by inventor Anthony Mackay filed on May 1, 2007 teaches, "an anonymous block trade matching system which allows users that wish to cross large blocks of stock to submit orders, or indications of interest, with the option of utilizing market peg benchmarks or future  price cross benchmarks. … After submission of a firm order in the system, an alert is generated to provide the order data to other users with potential to cross the order. Visibility of order data by other users may be restricted based upon a data interaction group to which the ordering user or the other user belongs. The system may provide users viewing order data with a capability of negotiating with the submitting user via a restricted two-way messaging interface" (Abstract).  Mackay Par [0033] teaches, "FIG. 4 shows a graphical illustration showing an example of a web application interface, including an alert window, a stock list window, and a negotiation window, in accordance with one embodiment. In accordance with one embodiment, the alert window displays alerts/IOis for orders as and when they placed in the system, subject to the user's tier target level and client group (e.g., buy side, sell side, or dark provider) visibility. The window may be set as a permanent display window by default". Figure 4 in Mackay displays a question, "will you deal at 22.75?" in the alert window having a question mark.  The question mark could be interpreted as a key, but it is not an electronic key as disclosed in Mackay Figure 4 embodies the broadly claimed "key indicating a desire for a response".  The question mark itself is "a key" because it indicates a desire for a response, but it is not an electronic key interpretable only by other servers from which a trade can be perfected.

The Examiner is unable to find prior art that teaches the following ordered combination of limitations: 

sending, by the third server, to second interfaces of a plurality of second servers, each of the plurality of second servers operated on behalf of one or more of the plurality of second traders, and the plurality of second servers including one or more second servers that fail to meet the selection criteria, data representing a query including (a) a key comprising a string of data interpretable by the each of the plurality of second servers that indicates whether the each of the plurality of second servers is an intended recipient of the query from which a positive trade response would be facilitated and (b) the specified instrument, the specified quantity, and the specified price;
if the key indicates that at least one of the plurality of second servers is the intended recipient, determining, by the at least one of plurality of second servers, whether a database of trade orders associated with least one of the plurality of second servers contains at least one trade order from at least one of the plurality of second traders for a quantity of the specified instrument at the specified price on behalf of the at least one of the plurality of second traders;
receiving, by the third server, from the second interface of the at least one of the plurality of second servers, data representing a positive response to the query to trade the quantity of the specified instrument at the specified price.

Amended Claims 109-128 are Allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is 571-272-0378.  The examiner can normally be 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691